Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 10, 1980, convicting him of attempted robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence. H Judgment affirmed. H While the charge as to alibi was erroneous, the error was not preserved for appellate review and, under the circumstances of this case, we decline to exercise our interest of justice jurisdiction. Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.